Exhibit 10.5
NON-NEGOTIABLE
PROMISSORY NOTE
 

$1,350,000.00
Menomonee Falls, Wisconsin
 
January 21, 2011

 

The undersigned, DCDC Acquisition Company LLC, a Wisconsin limited liability
company (“Maker”), for value received, promises to pay to Tier Electronics LLC,
a Wisconsin limited liability company (“Payee”), at such place as Payee shall
from time to time direct, the principal sum of ONE MILLION THREE HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($1,350,000.00) plus interest on the outstanding
principal balance accruing from the date hereof at a fixed annual interest rate
equal to eight percent (8%), in lawful money of the United States of America. 
Interest shall be computed on the basis of a 360-day year.
 
The principal balance and accrued interest hereunder shall be due and payable in
accordance with the following schedule: (i) all interest accrued hereunder
during the previous one (1) month period shall be due and payable on the one (1)
month anniversary of the date hereof and on each monthly anniversary of the date
hereof thereafter until the third (3rd) anniversary of the date hereof, which is
the date the last interest payment shall be due hereunder; and (ii) the sum of
Four Hundred Fifty Thousand and 00/100 Dollars ($450,000.00) shall be due and
payable on the first (1st) anniversary of the date hereof and on each
anniversary of the date hereof thereafter until the third (3rd) anniversary of
the date hereof, which is the date the last principal payment shall be due
hereunder.  If any date for the payment of principal and/or interest hereunder
shall be a Saturday, Sunday or legal holiday in the United States, then such
payment shall be made on the first regular business day immediately following
such date.
 
Notwithstanding the foregoing, in the event that (i) Payee or current and/or
former members of Payee are obligated to pay any amount of income taxes relating
solely and exclusively to income from operations of Payee for Payee’s tax year
ending December 31, 2010, and (ii) Payee has not previously made tax
distributions to its members for the estimated payment of such amount, Maker
shall, within five (5) business days after actual receipt of written notice from
Payee containing reasonably detailed evidence of the amount of such income tax
obligations of Payee or Payee’s current and/or former members (after giving
effect to any applicable state or federal deductions), make a prepayment
hereunder in the aggregate amount of such income tax obligations in accordance
with the prepayment provisions set forth below.
 
Further notwithstanding the foregoing, if at any time prior to the payment in
full of the unpaid principal balance and accrued interest hereunder the federal
capital gains rate applicable to Payee is greater than fifteen percent (15%)
and/or the State of Wisconsin capital gains rate applicable to Payee is greater
than five and 425/1,000 percent (5.425%), then the principal amount hereunder
(retroactive to the date hereof) shall be increased by an amount equal to the
product of (i) the aggregate amount of federal and state capital gain realized
by Payee in connection with the transactions contemplated by the Purchase
Agreement (as defined below), multiplied by (ii) the difference between (A) the
combined federal and State of Wisconsin capital gains rate as of the date of
calculation, minus (B) the combined federal and State of Wisconsin capital gains
rate of twenty and 425/1,000 percent (20.425%) as of the date hereof.  Any
adjustment to the principal amount hereunder pursuant to the terms and
conditions of this paragraph shall be effected by increasing the amount of the
last payment due hereunder without affecting the next regularly-scheduled
payment(s) hereunder.  For purposes of this paragraph, “Payee” shall include,
without limitation, Jeffrey Reichard, the sole member of Tier Electronics LLC,
or such other person who bears the ultimate tax liability on such capital
gains.  It is the intent of this paragraph to benefit the ultimate taxpayer on
such capital gains against any increase in the capital gains rates applicable to
Payee during the period when this Note is outstanding.

 
 

--------------------------------------------------------------------------------

 

This Note is secured by the pledge by Maker of certain collateral pursuant to
that certain Collateral Pledge Agreement dated as of the date hereof between
Maker and Payee.
 
Maker reserves and shall have the right at any time without notice, bonus or
penalty to prepay all or any portion of the unpaid principal balance and accrued
interest hereunder.  Maker may require presentation of this Note for endorsement
of the prepayment in case prepayment is in part, or for surrender in case
prepayment is in full.  Any partial prepayment shall first be applied to accrued
interest and then to the payment of principal.
 
Maker shall be in default on this Note upon the occurrence of any of the
following:
 
(a)           Any payment of principal or interest is not made when due, and
such nonpayment continues for fifteen (15) days following written notice by
Payee to Maker.
 
(b)           Maker becomes the subject of bankruptcy or insolvency proceedings
that are not dismissed within thirty (30) days.
 
(c)           A Maker Parent Change in Control occurs.  “Maker Parent Change in
Control” means any transaction or series of transactions resulting in any of the
following:  (i) the acquisition by one or more Unrelated Purchasers (as defined
below) of all or substantially all of the assets of Maker Parent (as defined
below); (ii) the acquisition of equity interests constituting more than fifty
percent (50%) of the issued and outstanding equity interests of Maker Parent by
one or more Unrelated Purchasers, including, without limitation, pursuant to a
purchase of stock, plan of merger, share exchange or consolidation; or (iii) a
combination or plan of merger involving Maker Parent in which one or more
Unrelated Purchasers hold more than fifty percent (50%) of the economic and
voting interests of the surviving entity.  “Unrelated Purchaser” means any
person or entity other than Maker Parent or an Affiliate of Maker Parent. 
“Maker Parent” means ZBB Energy Corporation, the owner of all of the membership
interests of Maker.  “Affiliate” means, as to any entity, any person or other
entity which, directly or indirectly, is in control of, is controlled by, or is
under common control with, such entity.  A person or entity shall be deemed to
control another entity if the controlling person or entity possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies of the other entity, whether through the ownership of voting
securities, by contract or otherwise.

 
2

--------------------------------------------------------------------------------

 

(d)           Maker Parent ceases to hold at least eighty percent (80%) of the
economic and voting interests of Maker.
 
(e)           Maker is in default, and such default continues for five (5)
business days following written notice by Payee to Maker, on the performance of
any covenant of Maker contained in Section 9.1(a) or Section 9.1(b) of the
Purchase Agreement (as defined below).
 
Upon a default, the unpaid principal balance and all accrued interest hereunder
shall, at the option of Payee and without notice, mature and become immediately
due and payable.  In the event that Payee engages an attorney or collection
agency to assist with the collection of any past due amounts hereunder, Maker
shall reimburse Payee for all reasonable fees and expenses incurred by Payee by
reason thereof.
 
This Note is issued pursuant to that certain Asset Purchase Agreement dated as
of the date hereof by and among Maker, Payee, Jeffrey Reichard and ZBB Energy
Corporation (the “Purchase Agreement”).  The Purchase Agreement contains
provisions for set-off by Maker against amounts due under this Note under
certain circumstances specified in the Purchase Agreement.  Reference is made to
the Purchase Agreement for relevant provisions which bear upon this
Note. Notwithstanding anything contained herein to the contrary, any set-off by
Maker of amounts due under this Note permitted by the terms of the Purchase
Agreement shall not be deemed to be a default by Maker hereunder, but any
set-off by Maker not permitted by the terms of the Purchase Agreement shall be
deemed to be a default by Maker hereunder.
 
No delay or omission on the part of Payee in exercising any right or option
given to Payee shall impair such right or option or be considered as a waiver
thereof or acquiescence in any default hereunder.
 
Maker hereby waives presentment, demand, notice of dishonor and protest.
 
This Note may be amended only by a writing signed by the parties to be charged.
 
This Note shall be construed and enforced in accordance with the laws of the
State of Wisconsin, without reference to choice of law or conflicts of law
principles.
 
During any period of default by Maker under this Note, the entire
remaining  principal  amount and accrued interest under this Note during  such
default period will accrue interest at a rate equal to the lesser of (i) four
percent (4%) plus the interest rate that would have otherwise been charged
hereunder, or (ii) the maximum rate permitted by applicable law.
 
[Signature page follows]

 
3

--------------------------------------------------------------------------------

 


MAKER:
 
DCDC ACQUISITION COMPANY LLC
   
By:
/s/ Eric C. Apfelbach
 
Eric C. Apfelbach, President
 
and Chief Executive Officer

 
Signature page to Note
 
 

--------------------------------------------------------------------------------

 